CAUSE NO. 04-15-00183-CR    ;'r SAN ANrONIfc $ jj'£
                             FOURTH COURT OF APPEALS    ^HlJG \2 tit in.
                                SAN ANTONIO, TEXAS

                                  RICHARD LARES,
                                     Appellant

                                         V.

                                THE STATE OF TEXAS,

                                     Appellee


                                      NOTICE


TO THE HONORABLE JUSTICES OF SAID COURT OF APPEALS:

       COMES NOW, Richard Lares, TDCJ #1592255, Appellant herein,   in style and

cause and provides Notice of Requested PSI Report Not Being Given to Appellant

and in support presents the following:

                                         I.

       Appellant avers that he has submitted his Request for a copy of the PSI,

PreSentence Investigation Report, and said documents have not been provided to

the Appellant for his review.    On July 1,2015 Appellant provided the Honorable

Justices with a Motion Requesting PSI Report and Appellant avers that the Clerk

for the Fourth Court of Appeals did not send him any letter to the effect of

receiving said Motion.    All of the other Motions and Notices triggered a respo

nse from the Clerk, buL said Motion has not been referred to in any Clerk letter.

                                         II.

       Appellant has been without Counsel since June 12,2015.   Appellant has sub

mitted several Motions some have been processed and accepted while one      Motion

for Bail/Bond was Denied but the Motion for PSI Report lias not been answered at

all.   It may have been a Clerk oversite an Appellant Requests this document be

cause said document is Required in order to develops Appellant's claim for the

trial court's abuse of discretion and denial of due process during pretrial pro

ceedings and before the entry of plea.
                                        III.

     Appellant has made good faith effort to try an obtain a copy of the PSI

from trial counsel and has made numerous requests under the Freedom of inform

ation Act, the Open Records Act, and Appellant even quoted Case Law in an effort

to obtain a copy from Appellant's Client file which he is entitled to. In re

Patriot McCann, 422 S.W.3d 701(Tex.Crim.App.2013)("Hie client's file belongs to

the client.").   A copy of Appellant's requests are exhibited as exhibits 1 and 2.

Exhibit 1 is Appellant's Freedom of Information Act to counsel for a complete

     copy of appellant's client file and to include the PSI Report and counsel's

     Notice of intent to Present 404B witness against his own client.

Exhibit 2 is Appellant's Request for Appellant's Client file complete copy to

     indued the PSI Report with Case Law in support.

None of Appellant's letter have been answered and the State also refused to Gra

nt Appellant said documents as well .    Appellant has submitted Motions to Comp

el the State District Court and Motions Requesting PSI Report but all have been

ignored and Not Ruled on, therefore Appellant seeks the Honorable Justices' as-

sitance to obtain said documts in order to develope Appellant's claims and wit

hout said documents Appellant is Denied Due Process under the Fourteenth Amend

ment of the United States Cosntitution during this Appeal's Proceedings.

     WHEREFORE PREMISES CONSIDERED, Appellant Prays that the Hon. Justices Grant

him Requested Documents in the interest of justice and due course of law, Appe

llant thus far has been denied his liberty in all court proceedings and only

asks for documents that sustain his innocence, as a U.S.Army Special Forces Com

bat Veteran Appellant asks for nothing more than assistance in this process.

SO MOVED, SO PRAYED FOR.

                                                 Sincerely Submitted,    . ££• :^

                                                         J2
                                                 Richard Lares, Pro Se



                               "De Oppresso Liber"
                              CERTIFICATE OF SERVICE


     I have read the pleadings and to the best of my knowledge and belief, for

med after reasonable inquiry, that the instrument is not groundless, or brought

in bad faith or brought for the purpose of harrassmant, unnessary delay, or

any other improper purpose.   That on August 8,2015 a trua and correct copy of

the forgoings was.sent to the Clerk of the Fourth Court of Appeals at Cadena-Re-

eves Justice Center, 300 Dolorosa, Suite 3200, San Antonio, Texas 78205-3037 and

Appellant requests that the Clerk please send a copy to the Repsondent because

the appellant is indigent and Pack 1 Unit Law Library Ofc. Siegle said that the

Court Clerk is informed to be able to do service on the respondent.

                                                 Sincerely,




                                                 Richard Lares, Pro Se
                                                 Pack 1 Unit
                                                 2400 Wallace Pack Rd.
                                                 Navasota, Texas 77868




                               "De Oppresso Liber"
                                            ^,vf /V\

    D,                          *♦


                                          X Ccpes &t«H Cash f^pfr
          a>fej of- NcAes "for your MJ tU


                           of
        -Ike
                                                -ffve

    x


TF.O.T. A
                                                             a   ll
                                           eH




                                                        On




                       15



            Re^ueT-f


                                           S^cec^H;




               Tex+s




                            ?*)e I of 2-
W                                      iiO. U4-i
&
                                    PDJ.'.^ ODUai OF Ai'PFALS
                                       SAM AiUOiaO, TlXAS

                                                        LAUKS,

                                            Appellant

                                                   V.


                                      THE STATE Of TfcXAS,
                                            Appellee

                                 NOTIOK ?Ji£U£STIHG PSI RSF03T

    TO iitj imQiVSUi. JUSTICES OF SAID COURT:

            Caries ilow, Richard Lares, TDCJ #1592255, Movant herein, in style and cause

     am files this Motion Requesting rSI Report and in support will show the follo

    wing:

                                                   T.

            Movant avers that on July 1,2015 he is calling the attention of this hono

    rable court in the above styled and numbered cause in v;hich he is requesti.or

    a comoleto; codv of the PSI Iteoort.

                                               II.

            Movant avers tlint he has used due dilligence in liis effort:- to obtain the

    PSI Report in order to support -savant's claiu of Actual/Factual Innocence hit

    ban not ijiZest ^iven said docrraenc • vz, of yet:.          ijiov?.nt':i iffort:: .Include .;£ndin?

    requests to tiie following people and agencies:

            1. Ccjiraunity Supervision and Correction? Deparfci.ent Attn: Jaclvn B-asaldua
               Date: July 12,2013 (CX-177).
            2. Tiie 399tli Judicial Oiatrict Court en liotion to Caapei tlte State for
               Documents, PSI Report and Agreetnents Entered into with iJitnesses (CR-153).
           3. The 399th Judicial District Court on Motion §552.321 Motion for Pre-Seni:-
    . .   ence Investigation Report (Cr-173).
          4. Trial Counsel, Joe sJonzalcs, requesting PSI Report and Movnnt's canpleta
             file using the L-'reedaa oi: Infonsiation Act and Open Records Act in two
             letters. I don't iiave an extra copy r.o send yet.
          5. Texas Department of Criir.irc-1 Justice Attn: Records f'vequest-Pre-Sentence
             Investigation ilepoul at P.O.Box 99, iiuutsville, Texas 7/342-0099
                                                     in.

     liovant request the aid of the Honoreble Justices for Subpoena Duces Team

to obtain a complete copy of the Pre-Scntencing investigation Heport from the

Coir.riinity Supervision and Corrections Department.    Because r.iovant !ias not been

sucesstul in nis requests for documents and PSI Report.       Movant avers that dur

ing the PSI interview ;ie informed the interviewer that his counsel would not

present exculpatory evidence in niovant's possesion and rcovant gave the intervi-

ai?er a white three(3) rinr* binder with movant's detailed history of Severe Psy

chological Muntal Illness ant? HentaL Oiaordar End otner evidence.        i'p.a white

Binder was prepared by movant13 wife and movant was instructed to present it to

the interviewer.   Movant also avers tn-at ha infovnned tine interviewer that ho

was not in Texas to do tha crinvs for Sept. 3,2000 and that the canplainant lived

v/ith Be£aaa Viiluueva .-iuriiv* t.ne sixth(6) Grade and that movant iiaci no access

to her for tiie Offanso of Sept. 3,2001.    'therefore savant cecuires tiie PSI Rep

ort to devolopG his nheory of Actual/Factual Innocence.




UHESETORE KJ34ISES COHSIOEREO, Movant prays that the rionoraoie Justice Grant his

Motion Requesting PSI Report in the interest of justice aivd tor reasons stated

above.

SO iEMOf SO Pil^YEiJ (;OR.

                                                    Sincerely,



                                                    •'zchar-d I^nrss, Pro Se

                              crarnFiCKTii of Swi

1 certify that :;he forgoing inforui«tion i« true nnd correct to the best of ray
l'jwwled^e zi\d tiiat a correct copy of the above hus been sent to the Bexar
County District Attorney at Paul EKsoivio Tov/e::, 101 vJ, -Nucva. Ste. 7th Flo
San Antonio,, Xcjxs 73205 and to the Cleri: of the Fourth Coiart'of Appeals
                                                                     pp     at
CdR
Cadena-Reeves Ji
              Justice C
                      Center, 300X Doloroaa,
                                   Dl        Si
                                             Suite 3200 San Antonio, Texas
                                                   3200,
78205-3037 sent by U.S. Postal Mail on July 1,2'.»15.



                                                    Richard Lcureo/rDCJ #1592255
7:                k>-ffer U
                                  Saftsf




                              z




     t-J
          I
     o


     —I


     en
     :c
CO
     ui
     a:




              u
     X (R;cWd


      -for ; + .

                          (\Ac C^a                              70 f



+U

     X


          Ao




                           f                    s   -f;



                                 4-o


                                       T


                         0/ice                            fU    f**-/-

      X
                                                               . "X


               • c« '   pcc-I .d£          «•